Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Haidar (US 2013/0019717 A1) (hereinafter “Haidar”).

Haidar teaches Example 1, in which a Ti-6Al-4V, in wt.% alloy is produced by first mixing solid Al powder, VCl3, and AlCl-3 and loading the mixture into a vessel under argon (Haidar, [0111-0112]). 
Haidar also teaches that the vessel can be carried out in any suitable reaction vessel that has been adapted to provide the necessary control over the reaction kinetics (e.g. temperature and pressure conditions) (Haidar, [0100]).
The vessel was then heated to a temperature around 100°C at 1 atmosphere, i.e., 760 torr, and liquid TiCl4 was gradually added to the mixture and the resultant mixture was maintained at a temperature below 137°C for several hours which produced a mixture of intermediate products of TiCl3, Al, VCl3, AlCl3, and TiCl2 (Haidar, [0112]).
Additionally, Haidar teaches the mixture of intermediate products was then heated at temperatures from 200-1000°C in a second reaction vessel where gaseous aluminum chloride by-products were diluted with argon present in the reaction vessel and with gaseous titanium chlorides evaporated from a higher temperature of the reaction zone, and were removed from the reaction vessel using flowing argon (Haidar, [0113]).
3 to react with the Al powder and lead to the formation of a significant amount of Ti powder and titanium subchlorides (Haidar, [0114]). Haidar teaches the titanium subchlorides include TiCl2 (Haidar, [0017]).
Haidar further teaches the elemental titanium together with the other species in the powder were rapidly heated to a temperature of more than 800°C (Haidar, [0114]). Haidar also teaches that as the temperature of the reactants increase above 800°C, there occurred a significant sublimation of titanium chlorides species due to the presence of only a small amount of Al reactant, which resulted in a major dilution of the gaseous aluminum chloride by-products formed (Haidar, [0115]).

However, Haidar does not disclose or suggest drying the first intermediate reaction mixture at a drying temperature of about 160°C to about 175°C before heating to a second reaction temperature or wherein the third reaction temperature is about 250°C to about 650°C.

Therefore, it is clear that Haidar does not disclose or suggest the present invention.

Given that Applicant has filed a Terminal Disclaimer for the present application, the previous nonstatutory double patenting rejection over copending application 16/343,435 is withdrawn. 

In light of the above, claims 1-17 and 19-33 are passed to issue. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732